               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

A.C. DELLOVADE, INC.,            )
                                 )
               Plaintiff,        )
                                 )
vs.                              )                     No. CIV-19-163-C
                                 )
WALSH FEDERAL/ALBERICI JOINT     )
VENTURE, WALSH FEDERAL, LLC;     )
and ALBERICI CONSTRUCTORS, INC., )
                                 )
               Defendants.       )

                       MEMORANDUM OPINION AND ORDER

        Now before the Court is Defendants’ Motion to Stay Litigation Pending Arbitration

(Dkt. No. 24). Plaintiff has filed its Response (Dkt. No. 27), and Defendants have

submitted their Reply (Dkt. No. 28). Both parties have submitted additional briefing as

well. (Dkt Nos. 33, 36.) The motion is now at issue.

   I.      Background

        On September 14, 2017, Plaintiff and Defendants agreed to a subcontract regarding

a construction project on Tinker Air Force Base in Oklahoma City. (Dkt. No. 1, pp. 2-3.)

The subcontract required Plaintiff to “furnish and install certain metal wall panels,

fabricated panel assemblies, roof systems and related items for the Project in exchange for

payment from” Defendants. (Id. at 3.) According to Plaintiff, it has fully performed its

work as required under the subcontract and has properly billed Defendants for this work,

but has yet to receive payment from Defendants. (Id. at 3.) As a result, Plaintiff seeks
relief from this Court, alleging, inter alia, that Defendants breached the subcontract. (Id.

at 4-9.)

       Defendants now move the Court to stay this case and submit it for arbitration

proceedings. In support, it relies on the arbitration provision within the subcontract:

       11.2 Arbitration. Any controversy or claim of Contractor against
       Subcontractor or Subcontractor against Contractor or its surety pertaining
       to the Project, shall, at the option of Contractor or Contractor’s surety and
       at any time, be resolved by arbitration pursuant to rules determined by
       Contractor. The Contractor and Subcontractor agree to equally split the
       administrative costs, fees, and other similar expenses charged by the
       arbitrator or arbitration agency. Subcontractor irrevocably submits to the
       jurisdiction of the federal, state, or United States territory courts located in
       the state or United States territory of the Project for the purpose of
       proceedings with respect to the arbitration. At the Contractor’s or its surety’s
       option, the arbitration may be consolidated with any arbitration between the
       Contractor and Owner or other entity associated with the Project.
       Subcontractor waives to the fullest extent permitted by law any objection that
       they may now or may hereafter have to having arbitration proceedings
       conducted in the state or United States territory in which the Project is
       located, including any claim that it is an inconvenient forum for such
       arbitration or court proceedings. The award rendered by the arbitrator(s)
       shall be conclusive and binding upon the parties and shall be enforceable in
       any court of competent jurisdiction of any Contracting State pursuant to the
       Convention on the Recognition and Enforcement of Foreign Arbitral Awards
       (330 UNTS 3; 9 U.S.C. 201, et seq.).

(Dkt. No. 24-1, p. 15) (emphasis added).

       Plaintiff objects to binding arbitration. In its view, this provision grants

Defendants excessive authority regarding the arbitration proceedings—rendering

the provision therefor unenforceable against Plaintiff. Defendants maintain that the

provision mirrors other arbitration agreements that have been upheld by courts.




                                              2
   II.      Standard

         When a contract contains an arbitration clause, there generally is a “strong

presumption” that the dispute is arbitrable.       In re: Cox Enters., Inc. Set-top Cable

Television Box Antitrust Litigation, 835 F.3d 1195, 1201 (10th Cir. 2016).              This

presumption, however, disappears where there is a dispute over whether a valid arbitration

agreement exists. See Dumais v. Am. Golf Corp., 299 F.3d 1216, 1219 (10th Cir. 2002).

At that point, the Court views the facts and all reasonable inferences in the light most

favorable to the party opposing arbitration. See Ragab v. Howard, 841 F.3d 1134, 1139

(10th Cir. 2016).

         When a party to an arbitration agreement challenges its validity, “the federal court

must consider the challenge before ordering compliance with that agreement.” Rent-A-

Center, West, Inc. v. Jackson, 561 U.S. 63, 71 (2010). In resolving such a challenge,

federal courts may apply state law principles that govern the validity, revocability, and

enforceability of contracts. Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 686-87

(1996).

         The Tenth Circuit has held “that an arbitration agreement allowing one party the

unfettered right to alter the arbitration agreement’s existence or its scope is illusory.”

Dumais, 299 F.3d at 1219. If there are sufficient restrictions on a party’s right to modify

or cancel the arbitration agreement, however, the agreement is not illusory and is

enforceable. See Hardin v. First Cash Fin. Servs., Inc., 465 F.3d 470, 479 (10th Cir. 2006);

see also Thompson v. Bar-S Foods Co., 2007 OK 75, 174 P.3d 567, 575 (arbitration

agreement in personnel policy that the employer could unilaterally change without notice

                                              3
lacked consideration and was illusory; citing Hardin “approvingly” as an accurate

statement of Oklahoma law).

   III.      Analysis

          In opposing arbitration, Plaintiff contends that (1) the arbitration provision here is

unsupported by consideration and therefore illusory, (2) the arbitration provision is

fundamentally unfair and unconscionable, and (3) Defendants are necessary parties to

separate litigation before this Court. (See Dkt. No. 27; see also Dkt. No. 33, pp. 5-6.)

Plaintiff therefore does not dispute the existence of the arbitration provision or the

provision’s applicability to its claims—it only challenges the provision’s enforceability

against it. Defendants maintain that the arbitration provision need not be supported by

consideration and is nevertheless valid and enforceable.

   a. The arbitration provision is not illusory.

          First, the Court is not persuaded that the arbitration provision is illusory. In

Plaintiff’s view, because Oklahoma contract law generally applies to agreements to

arbitrate, and because Oklahoma contract law requires a mutuality of obligation, the

arbitration provision here—which retains for Defendants the sole discretion to invoke

arbitration proceedings—lacks consideration and is therefore illusory. (Dkt. No. 27, pp. 2-

4.) Plaintiff largely relies on Thompson to support this. (Id. at 4.) But the underlying

contract in Thompson granted the employer the unilateral right to change the terms of the

contract—including the arbitration agreement—without notice, and the court found that

this rendered the underlying contract illusory. See 2007 OK 75, ¶ 25, 174 P.3d at 575.

Here, however, neither the arbitration agreement nor the underlying subcontract reserves

                                                4
this right for Defendants.1 (See Dkt. No. 24-1, p. 15.) The Court thus finds that the

arbitration provision is not illusory.

       Additionally, the arbitration agreement here is only one provision of a larger

contract. Where such circumstances are present, the issue is whether the underlying

contract—not the arbitration provision—is supported by valid consideration.2             See

Thompson, 2007 OK 75, ¶ 33, 174 P.3d at 577 (“[T]he agreement to arbitrate must be

based on a valid contract, supported by consideration.”) (emphasis added). In other words,

“[t]he Court finds no requirement of Oklahoma law that a contractual obligation to arbitrate

disputes must be mutual.” United States ex rel. Alamo Envtl., Inc. v. Cape Envtl. Mgmt.,

Inc., Case No. CIV-11-482-D, 2012 WL 6726571 at *3 (W.D. Okla. 2012). Accordingly,

the Court finds that the arbitration provision here did not need independent consideration.




       1
         Plaintiff spends much of its Supplemental Brief criticizing what it views as the
lack of restrictions on Defendants’ exclusive authority to amend or terminate the arbitration
agreement. (See Dkt. No. 23, pp. 2-5.) But Plaintiff conflates Defendants’ authority to
invoke arbitration proceedings and choose the arbitration rules with its authority to alter
the terms of the arbitration agreement. Indeed, elsewhere in the subcontract, the parties
agreed that “any additions to and changes in this Agreement shall be in writing and signed
by both parties.” (Dkt. No. 24-1, p. 16.) The Court thus finds that Defendants have not
retained the exclusive authority to modify or terminate the arbitration agreement, and it is
therefore not illusory.
       2
         Plaintiff only challenges the validity of the entire subcontract once—briefly noting
in a footnote in its Supplemental Brief that “[u]nder Dumais and Hardin, the unfettered and
unrestricted unilateral right to alter the arbitration provision at any time negates any
otherwise valid consideration related to the Subcontract as a whole.” (Dkt. No. 33, p. 2.)
Put simply, though, neither Dumais nor Hardin supports this proposition. And, again,
Plaintiff mischaracterizes the terms of the subcontract—it does not grant Defendants the
unilateral right to amend the arbitration provision. (See Dkt. No. 24-1, p. 16.)
                                             5
   b. The arbitration agreement is neither manifestly unfair nor unconscionable.

       The Court is similarly unpersuaded that the arbitration provision is fundamentally

unfair or unconscionable. Here, Plaintiff largely relies on Ditto v. RE/MAX Preferred

Props., Inc., 1993 OK CIV APP 151, 861 P.2d 1000. There, the court held that “such an

arbitration clause as would exclude one of the parties from any voice in the selection of

arbitrators cannot be enforced. Such a clause conflicts with our fundamental notions of

fairness, and tends to defeat arbitration’s ostensible goals of expeditious and equitable

dispute resolution.” Id., 1993 OK CIV APP 151 ¶ 19, 961 P.2d at 1004. Plaintiff reasons

that the arbitration provision here would not only deprive it of any voice in the selection of

arbitrators, but would also “deprive [Plaintiff] of any voice at all with respect to the entirety

of procedural and substantive rules governing the arbitration.” (Dkt. No. 27, p. 7.)

       First, the arbitration provision here is silent on the selection of arbitrators. And

while reasonable inferences at this stage are drawn in Plaintiff’s favor, the inference that it

will be wholly excluded from the selection of arbitrators based on this silence is

unreasonable.3 Further, as Defendants point out, their authority to invoke arbitration and

select the rules is still governed by Oklahoma law, the Federal Arbitration Act, and the



       3
         Parties are generally permitted to contractually agree upon an arbitrator selection
method. Yet here, because the arbitration agreement is silent regarding the selection of
arbitrators, the arbitration rules will control. See 97 Am. Jur. Trials 319 § 2 (2005) (“The
adopted arbitral rules typically articulate a selection process. For instance, incorporating
under the American Arbitration Association (AAA) Construction Arbitration Rules
necessarily means that a proposed list of arbitrators will only include those with
construction expertise, by reason of training or experience.”). So even though Defendants
may unilaterally determine these rules, the chosen rules must provide Plaintiff a voice in
the arbitrator selection process. See Ditto, 1993 OK CIV APP 151, 861 P.2d 1000.
                                               6
covenant of good faith and fair dealing. (See Dkt. No. 28, p. 8.) See also 9 U.S.C. § 10,

Pre-Paid Legal Servs., Inc., v. Moore, Case No. CIV-13-215-SPS, 2015 WL 13158317

(E.D. Okla. Mar. 27, 2015) (Arbitration agreement held not illusory—even where one party

could unilaterally amend it—in part because that party was still required to adhere to the

covenant of good faith and fair dealing.).

       Moreover, Oklahoma’s unconscionability standard is particularly “onerous”—it

takes into account “the circumstances existing at the time of making of the contract” as

well as “the general commercial background and commercial needs of a particular case” in

determining whether contractual terms are “so one-sided as to oppress or unfairly surprise

one of the parties.” Barnes v. Helfenbein, 1976 OK 33, ¶ 23, 548 P.2d 1014, 1020; see

also Been v. O.K. Indus., Inc., 495 F.3d 1217, 1236 (10th Cir. 2007) (describing

Oklahoma’s unconscionability standard as “onerous”). Here, Plaintiff has not alleged

circumstances sufficient to satisfy this standard. For instance, Plaintiff has not alleged that

there was uneven bargaining power or that it lacked a meaningful choice in agreeing to the

subcontract’s terms.    Plaintiff agreed to a contractual provision that is undoubtedly

favorable to Defendants, but this—without more—is insufficient to render the provision

unconscionable.

   c. Related litigation does not warrant the denial of a stay.

       In its Supplemental brief, Plaintiff advances one final argument in opposition to

arbitration: it has been sued—in separate litigation before this Court—by one of its

suppliers in connection with this construction project because it has not paid its supplier

under the contract. (See Dkt. No. 33, pp. 5-6.) Plaintiff alleges, though, that it hasn’t paid

                                              7
its supplier because it hasn’t received payment from Defendants—rendering them

necessary third parties to that litigation. (Id. at 6.) But the same day Plaintiff filed its

Supplemental Brief, the plaintiff in the separate litigation amended its complaint to include

Defendants. See United States ex rel. Metal Sales & Mfg. Corp. v. A.C. Dellovade, et al.,

Case No. CIV-19-373-C (Dkt. No. 12) (W.D. Okla. June 17, 2019). So the Court need not

determine whether Defendants are necessary parties to that litigation. And, even so, the

Court lacks the authority to deny arbitration proceedings when the requisite circumstances

have been satisfied.     See Wilson v. 59th St. LD Oklahoma City, LLC, Case No.

CIV-16-1124-C, 2017 WL 722060 at *1 (W.D. Okla. February 23, 2017) (“[T]he Court

has no discretion and must direct the parties to proceed to arbitration” if a valid arbitration

agreement exists and encompasses the dispute.). As a result, the Court finds that Plaintiff

has failed to present a valid reason to deny the stay request.

   IV.      Conclusion

         For these reasons, Defendants’ Motion to Stay Litigation Pending Arbitration (Dkt.

No. 24) is GRANTED and this matter is hereby stayed pending arbitration. The Court

orders the parties to arbitrate Plaintiff’s claims in accordance with the terms set out in the

arbitration provision. The Clerk of the Court is directed to administratively close this case

in her records, without prejudice to any party’s right to reopen, as appropriate.

         IT IS SO ORDERED this 3rd day of July, 2019.




                                              8
